DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 3 recite the limitation “a coating film formed on a surface of the aluminum material with a silica-containing film . . . .” The limitation is indefinite as ambiguous, because it is not clear whether it means that a coating film is formed with a silica-containing film (i.e. that the coating film is identical with the silica-containing film) or it means that a coating film is formed on a surface of an aluminum material which also has on its surface a silica-containing film. Examiner considers the limitation to include the interpretation forming a coating film on an aluminum material coated with a silica-containing film. Examiner also notes that in Claim 1, an interpretation that a coating film is formed on a surface of the aluminum material coated with a silica-containing film only requires that both a coating film and a silica-containing film are coated on the aluminum material, and does not require that a coating film is coated ON a silica-containing film. Claim 3, although ambiguous about whether the 
Claim 1 recites the limitation “and a silane coupling agent provided thereunder.” The limitation is indefinite as ambiguous, because it is not clear what “thereunder” refers to, whether, for example, a silica-containing film is under the coating film or the aluminum material or whether a silane coupling agent is somehow provided thereunder other components. Examiner considers reasonable interpretations of the limitation to include either that a silica-containing film is either under the aluminum material or under the coating film.
Claim 1 recites the limitation “the silica-containing film includes the silane coupling agent in a ratio of 0.5 to 35 mass%. The limitation is indefinite as ambiguous, because it is not clear what is meant by a ratio of silane coupling agent, since a ratio is presented as a ratio of component A to component B, for example, but mass% is a percent of one component in a total composition by mass; this limitation mixes the terms “ratio” and “mass%.” Examiner considers the limitation to include the interpretation of requiring silane coupling agent in a concentration of 0.5 to to 35 mass% of the total mass of the silica-containing film.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (WO 01/07679) (Faris US 2005/0282945 is provided as evidence that Aerosil 380 is colloidal silica).
Regarding Claim 1, Brown et al. (WO’679) teach a coated aluminum material comprising: an aluminum material including aluminum or an aluminum alloy, and a coating film (paint) formed on a surface of the aluminum material with a silica-containing film including a water dispersible silica (Aerosil 380, see Faris US’945 at [0030]), a phosphorus compound (PO4 or phosphate compounds), and a silane coupling agent (e.g. APS) (Example 2, p. 12, lines 10-20; Tables 1, p. 11) provided thereunder (i.e. the aluminum material is coated with a silica-containing film and then a coating film is formed on that, so that the silica-containing film is “thereunder” in relation to the coating film) (p. 12, lines 23-25).
2, a P content falling within the range of 0.1 to 6.0 mg/m2, and a P/Si mass ratio of the P content to the Si content falling within the range of 0.02 to 0.15.  Since WO’679 teaches all of the components of a silica-containing film to treat an aluminum substrate to provide corrosion resistance and/ or adhesion of topcoats (Abstract), it would have been obvious to optimize the relative concentrations of the components to within the recited concentrations and coating weights to achieve a product with desired adhesion and corrosion resistance. Moreover, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.
Regarding Claim 2, the water dispersible silica is a Page 2 of 4International Application No.: PCT/JP2018/004349 colloidal silica (Aerosil 380, see Faris US’945 at [0030]).  
Regarding Claim 3, Brown et al. (WO’679) teach a method for producing a coated aluminum material, the coated aluminum material including an aluminum material including aluminum or an aluminum alloy, and a coating film formed on a surface of the aluminum material with a silica-containing film including a water dispersible silica (Aerosil 380, see Faris US’945 at [0030]), a phosphorus compound (PO4 or phosphate compounds), and a silane coupling agent (e.g. APS) provided thereunder (i.e. the aluminum material is coated with a silica-containing film and then a coating film is formed on that, so that the silica-containing film is “thereunder” in relation to the coating film), the method, comprising: forming the silica-containing film (Example 2, p. 12, lines 10-20; Tables 1, p. 11) and then forming the coating film on the silica-containing film (p. 12, lines 23-25).
WO’679 fails to teach including the silane coupling agent in a ratio of 0.5 to 35 mass%, and having a Si content falling within the range of 2 to 60 mg/m2, and a P content falling within the range of 0.1 to 6.0 mg/m2 on a surface of the aluminum material. Since WO’679 teaches all of the components of 
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346.  The examiner can normally be reached on 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/               Primary Examiner, Art Unit 1712